138 Mich. App. 209 (1984)
360 N.W.2d 154
RUCKER
v.
MICHIGAN BOARD OF MEDICINE
Docket No. 69893.
Michigan Court of Appeals.
Decided June 22, 1984.
Gregory Fisher Lord, for petitioner.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Gay S. Hardy, Assistant Attorney General, for respondent.
Before: V.J. BRENNAN, P.J., and R.B. BURNS and C.R. COLEMAN,[*] JJ.
PER CURIAM.
On December 12, 1980, petitioner, Joseph W. Rucker, M.D., petitioned the Ingham County Circuit Court for review of the November 14, 1980, final order of respondent, Board of Medicine, revoking petitioner's license to practice medicine. In accordance with Judge Thomas L. Brown's opinion of January 20, 1983, an order was entered on February 9, 1983, affirming the final order of the Board of Medicine. Petitioner appeals as of right.
Petitioner says that the alleged minimal standards are not adequately proven on the record and also are unconstitutionally vague.
Section 11 of the former Medical Practice Act, MCL 338.1811; MSA 14.542(11), stated in part:
"(1) The board may revoke, suspend, place on probation, or reprimand the holder of a license, or refuse to reregister or reinstate a license for unprofessional conduct.
"(2) The board may refuse to issue or continue a certificate of registration or license to a person guilty of unprofessional and dishonest conduct. As used in this act, `unprofessional and dishonest conduct' means any of the following:


*211 * * *
"(i) A departure from, or the failure to conform to, minimal standards of acceptable and prevailing medical practice, whether or not actual injury to a patient is established."
This language is sufficiently certain and definite, being in terms having well-recognized meanings. It is, therefore, proper for the Board of Medicine, having education and experience, to determine whether petitioner's actions constituted a violation of minimal standards. See Sanchick v State Board of Optometry, 342 Mich. 555; 70 NW2d 757 (1955); Warnshuis v State Bd of Registration in Medicine, 285 Mich. 699; 281 N.W. 410 (1938).
Further, petitioner says that due process required that a more stringent standard of proof, the "clear and convincing" standard, be applied in license revocation hearings.
Petitioner is wrong, the quantum of proof necessary to meet the burden of persuasion in an administrative disciplinary hearing against a medical physician is that of a preponderance of the evidence. Our review of the facts here indicates that the burden was sustained.
Affirmed.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment.